CARPENTER, J.
This action was brought by William Laidler, .the plaintiff, by his next friend, Joseph Laidler, against Carl 6. Wagner, to recover for personal injuries. The case was tried in this court before a jury and the jury returned a verdict for the plaintiff and assessed damages in the sum of $2,500. The case is now before this Court upon defendant’s motion for a new trial, which alleges the usual grounds.
It appeared from the evidence that William Laidler was riding a bicycle on Newport Avenue, in the City of Pawtucket, proceeding northerly on the very edge of the roadbed; that he looked up and saw the defendant’s automobile swerve from its right hand side of the road to its left, and he noticed that the driver of the automobile had his head down and was attempting to fix or examine something under the dash; that the boy tried to get out of *68the way, but was unsuccessful, and was struck by tbe defendant’s automobile and very seriously injured.
For plaintiff: Wilson, Lovejoy, Bud-long & Clough.
Por defendant: DiLibero, Brown & Harahan.
Tbe defendant and bis witnesses contradict the story of the plaintiff and tell an entirely different story as to how the accident happened.
As to the due care of the plaintiff and the negligence of the defendant, it was a clear question of fact as to whether or not the plaintiff was in the exercise of due care and the defendant negligent when the affair took place, and the jury by their verdict found that William Laidler was not guilty of negligence and the driver of the defendant’s automobile was guilty of negligence, and therefore they returned a verdict for the plaintiff and assessed damages in the sum of $2,500.
The Court feels that substantial justice has been done in the matter and denies the motion for a new trial.